Citation Nr: 0427189	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  04-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Department of Veterans 
Affairs (VA) rating decision by the regional office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for a psychiatric disorder.  Although not 
characterized as a separate issue by the RO, the October 2003 
statement of the case shows that the RO also considered the 
veteran's claim to include PTSD.


REMAND

The veteran's case has been advanced on the Board's docket 
based on her age.  Although the Board regrets remanding her 
case since it means additional delay, there is additional 
development that must be completed before appellate 
disposition of her case.

In November 2003, the veteran requested a video conference 
hearing.  In a substantive appeal received in March 2004, she 
indicated that she did not want a hearing.  In response to 
the May 2004 supplemental statement of the case, the veteran 
expressed her continued dissatisfaction with the decision on 
her claim and asked that her case be sent to the Board 
immediately without waiting 60 days after issuance of the 
SSOC.  When certifying the case to the Board, the RO 
apparently considered the veteran's request to send her case 
to the Board as a withdrawal of her prior hearing request.  
However, without an explicit withdrawal of the veteran's 
request for a hearing, due process concerns require that VA, 
at a minimum, ask the veteran to clarify whether she wants a 
hearing. 

A 2002 VA outpatient treatment record shows the veteran 
reporting receiving treatment for stress and anxiety at the 
VA Medical Center in Northport in approximately 1976.  The 
claims file contains treatment records from Northport, New 
York, dated in 1973.  It is clear that the veteran continued 
to receive treatment at that facility after 1973 since there 
are documents showing hospitalization in 1975.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), VA is required to make as many requests as 
necessary to obtain VA treatment records until it is 
concluded that the records do not exist or that further 
efforts to obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  

Therefore, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following:

1.  Tell the veteran to send VA copies of 
any evidence relevant to her claim that 
is in her possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Northport, 
New York, for treatment from 1946 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  
If the records have been retired or 
archived, ask that the records be 
retrieved.

3.  Then, after reviewing any additional 
evidence obtained and ensuring that any 
actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claim.  If any such 
action does not resolve it, issue the 
veteran and her representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

4.  Ask the veteran to clarify whether 
she wants a hearing before a Veterans Law 
Judge (or any other type of hearing).  
Then, schedule any hearing that she 
requests.  If she does not want a 
hearing, the case should be returned to 
the Board for further appellate review, 
if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  No action is required of the veteran until she is 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




